DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on May 3, 2019. Claims 1 through 4 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on May 3, 2019.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Drawings
The drawings are objected to because the line from number 302 to the "second display region" in Figure 12 is directed to vehicle 1211 instead of the "second display region" as a whole.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 3 is objected to because of the following informalities:  
Examiner recommends editing the following claim limitation "…during a period from a point in time at which the parking assist control starts to before the vehicle reaches the target region…" to read --…during a period from a point in time at which the parking assist control starts to a point in time before the vehicle reaches the target region…-- to avoid confusion.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
path determination module in claim 1
parking assist module in claims 1, 2, 3, and 4
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for these limitations is as follow:
“…the parking assist ECU 10 has functions as a "path determination module 10X" programmed to determine a target path" and as a "parking assist module 10Y programmed to execute parking assist control", which are implemented by the CPU…“ [0053]

 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hayakawa (US2018/0308358) in view of Choi et al. (US-20180354419; hereinafter Choi).
Regarding claim 1, Hayakawa discloses a parking assist apparatus (see Abstract), comprising: 
an information acquisition device including at least an image pickup device configured to acquire image data of surroundings of a vehicle, the information acquisition device being configured to acquire vehicle-surroundings information including information on an object present in the surroundings of the vehicle and information on a separation line on a road surface in the surroundings of the vehicle (see at least [0037]); 
a path determination module programmed to determine, based on the vehicle-surroundings information, a target region, which is a region in which the vehicle is to occupy when parking of the vehicle is complete (see at least [0031], Fig 2 step 107, and [0104]), and determine, as a target path, a path along which the vehicle is movable from a position of the vehicle at a current point in time to the target region (see at least Fig 2 step 108, and [0105]); 
a parking assist module programmed to execute parking assist control including steering angle automatic control on the vehicle for moving the vehicle along the determined target path (see at least [0113]); and 
a display device configured to display an image to an occupant of the vehicle (see at least [0117]-[0119] and Fig 7A), 
the parking assist module being programmed to display on the display device an image generated based on the image data acquired by the image pickup device the image being an image of the vehicle and a vicinity of the vehicle (see at least [0120]) ….
However, Hayakawa does not disclose …as viewed from a position separated from the vehicle in a direction different from a direction directly above the vehicle at a point in time at which the vehicle is determined to have reached the target region.
Choi, in the same field of endeavor, teaches …as viewed from a position separated from the vehicle in a direction different from a direction directly above the vehicle at a point in time at which the vehicle is determined to have reached the target region (see at least [0049], [0052], and Fig 2A reference numeral 215).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus of Hayakawa with the multiple view modes of Choi to prevent unseen collisions whilst in a difficult parking scenario.  Surround view technology, or around view monitors, are a common technology as disclosed in the instant Specification, which alludes to one of ordinary skill in the art, as seen in Choi, to provide different view modes for display on an interface in real-time corresponding to a range of predetermined speeds, such as a parking speed or a parked speed (see at least [0049], [0053], and [0072]).
Regarding claim 2, Hayakawa in view of Choi disclose the parking assist apparatus according to claim 1. Additionally, Hayakawa discloses the display device is configured to display an image including a first display region and a second display region (see at least [0119] and Fig 7A), and 
wherein the parking assist module is programmed to: 
generate, based on the image data acquired by the image pickup device, a first viewpoint image of the vehicle and a vicinity of the vehicle as viewed from a position separated from the vehicle in a direction directly above the vehicle… (see at least [0040], Fig 3, and Fig 7A where a direct overhead image of the vehicle and parking space are displayed for an indefinite period), …a second viewpoint image of the vehicle and a vicinity of the vehicle (see at least [0120]) …
display the first viewpoint image in the first display region and display the second viewpoint image in the second display region (see at least [0120]).
However, Hayakawa does not teach 
…at a point in time at which the vehicle is determined to have reached the target region, and… 
…as viewed from a position separated from the vehicle in a direction different from the direction directly above the vehicle at the point in time at which the vehicle is determined to have reached the target region…
Choi, in the same field of endeavor, teaches 
…at a point in time at which the vehicle is determined to have reached the target region (see at least [0049]), and… 
…as viewed from a position separated from the vehicle in a direction different from the direction directly above the vehicle at the point in time at which the vehicle is determined to have reached the target region (see at least [0049], [0052], and Fig 2A reference numeral 215)…

Regarding claim 3, Hayakawa in view of Choi disclose the parking assist apparatus according to claim 2.  Additionally, Hayakawa discloses the parking assist module is programmed to:
generate the first viewpoint image … display the first viewpoint image in the first display region at a first display magnification, which allows the entire vehicle and at least a part of the target region to be displayed (see at least [0040]); and 
display … the first viewpoint image in the first display region at a second display magnification, which allows the entire vehicle and at least a part of a peripheral region of the vehicle to be displayed, and which is larger than 52the first display magnification (see at least [0120]-[0121] where both of the display regions 21a and 21b may be displayed simultaneously or individually.  Additionally, Hayakawa describes different achievable viewpoints to be displayed from corresponding cameras, and the size of the display adapting to the processed image data).
However, Hayakawa does not teach the following
 …during a period from a point in time at which the parking assist control starts to before the vehicle reaches the target region, and…
…at and after a point in time at which the vehicle is determined to have reached the target region…
Choi, in the same field of endeavor, teaches
…during a period from a point in time at which the parking assist control starts to before the vehicle reaches the target region (see at least [0049] and [0072] which describe different vehicle speeds triggering different displayed angles of a vehicle), and…
…at and after a point in time at which the vehicle is determined to have reached the target region (see at least [0049] and [0072] which describe different vehicle speeds triggering different displayed angles of a vehicle)…
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus of Hayakawa with the multiple view modes of Choi to prevent unseen collisions whilst in a difficult parking scenario.  Surround view technology, or around view monitors, are a common technology as disclosed in the instant Specification, which alludes to one of ordinary skill in the art, as seen in Choi, to provide different view modes for display on an interface in real-time corresponding to a range of predetermined speeds, such as a parking speed or a parked speed (see at least [0049], [0053], and [0072]).
Regarding claim 4, Hayakawa in view of Choi disclose the parking assist apparatus according to claim 1.  Hayakawa additionally discloses the parking assist module is programmed to: 
… 
serially display the plurality of images on the display device (see at least [0120] and [0037]-[0038] which details how images from a variety of cameras attached to a vehicle can be displayed simultaneously on a display screen).
However, Hayakawa does not disclose
set a plurality of viewpoint positions separated from the vehicle in a plurality of directions different from the direction directly above the vehicle at a point in time at which the vehicle is determined to have reached the target region…
…generate a plurality of images of the vehicle and a vicinity of the vehicle as viewed from the plurality of viewpoint positions based on the image data acquired by the image pickup device; and …
Choi, in the same field of endeavor, teaches
set a plurality of viewpoint positions separated from the vehicle in a plurality of directions different from the direction directly above the vehicle at a point in time at which the vehicle is determined to have reached the target region (see at least [0049] and [0072])…
…generate a plurality of images of the vehicle and a vicinity of the vehicle as viewed from the plurality of viewpoint positions based on the image data acquired by the image pickup device (see at least [0133]-[0134]); and …
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the parking assist apparatus of Hayakawa with the multiple view modes of Choi to prevent unseen collisions whilst in a difficult parking scenario.  Hayakawa’s display screen includes an overhead image as well as a monitoring image, of which is only limited by the intended use of said monitoring images.  With reference to the aforementioned technology of virtual viewpoints, the image processing device of Hayakawa could be altered to provide additional camera angles, similar to those presented by Choi, to provide different viewing modes for display on an interface in real-time corresponding to a range of predetermined speeds, such as a parking speed or a parked speed.  Different view modes for completed parking can allow a user to confirm the quality of a parking job and verify that the vehicle is within the boundaries of a space or not protruding too far from a sidewalk (see at least [0049], [0053], and [0072]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                5/21/2021